DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 	
Regarding claim 1, 16, and 25, on pages 18-19 of applicant’s remarks, applicant argues that O’Dowd and Roger fail to disclose the claim limitation “wherein the machine learning model is trained based on past characteristics of the interactive information” and applicant further argues that the machine learning model learns by using previously stored data is acknowledged and considered;
In response, the examiner respectfully disagrees. O’Dwod teaches the concept of claim limitation of “wherein the machine learning model is trained based on past characteristics of the interactive information” because O’Dowd discloses the concept of “the user…focus on practicing against a specific opposing pitcher by loading previous real life of game data of such pitcher (para. 113; para. 115);” as such, O’Dowd used the past game data of a pitcher [update past game data in the database equates that the gaming system is trained based on past characteristics] in the database are loaded in immersive learning gaming system [para. 100] to create near real interactive game environment for a user to practice (para. 120-122). For this reason, the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Dowd et al. (U S 2021/0069574 A1, hereinafter refers O’Dowd).

Regarding claim 1, O’Dowd discloses an interactive multimedia structure, comprising:
a floor surface, a plurality of physical wall surfaces (Fig. 5),
a multimedia output system, wherein the multimedia output system comprises the
plurality of physical wall surfaces (Fig. 5, para. 67, CAVE system has 3 physical display walls),
one or more user input devices, and a tracking system (Fig. 5-6, para. 81-82), wherein the multimedia output system and the tracking system perform at least the following:
output, by the multimedia output system, one or more two-dimensional images on a majority of the plurality of physical wall surfaces to create an immersive environment (para. 5, para. 81-82), wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements (Fig. 5, virtual player, el. 512);
track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive [[media]]multimedia structure (para. 82, to track the movement of the user); and modify, by the multimedia output system, output of the one or more virtual objects based on the interaction (Fig. 5, el. 512, para. 82, the virtual player is outputted).
wherein the interactive multimedia structure is associated with one or more computing devices that perform at least the following: receive interaction information, wherein the interaction information is related to the one or more users interaction (para. 100, para. 120-121, to receive user’s interaction data such as the changes in Eye’s positon data); 
processing the interaction information using a machine learning model to identify one or more characteristics of the interaction information; determining, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information; and wherein the machine learning model is trained based on past characteristics of the interaction information (the user…focus on practicing against a specific opposing pitcher by loading previous real life of game data of such pitcher (para. 113; para. 115), as such, O’Dowd used the past game data of a pitcher [update past game data in the database equates that the gaming system is trained based on past characteristics] in the database are loaded in immersive learning gaming system [para. 100] to create near real interactive game environment for a user to practice (para. 120-122)); and outputting the determined one or more modifications to the multimedia output system (Fig. 35, Fig. 41-43, para. 120-121, para. 100, when the change in user/pitcher eye’s position data is tracked, identify and processed in the algorithm, based on the flowchart algorithm, the video plane is constantly updated and adjusted and displayed in the output media system as illustrated in Fig. 35, Fig. 41-43).

Regarding claim 2, O’Dowd discloses wherein the interactive multimedia structure further comprises a scoring system that is associated with computing one or more metrics based on tracking the one or more users interaction with the one or more input devices (para. 94-95, para. 100, the scoring system), wherein the one or more metrics comprise a reward, a penalty, a skill level, a success or failure rate, or a biometric (para. 100).

Regarding claim 3, O’Dowd discloses wherein the interactive multimedia structure further comprises a user input system associated with controlling the interactive multimedia structure, accessing one or more user services associated with the interactive multimedia structure, or accessing information related to use of the interactive multimedia structure (Fig. 6, el. 522, para. 82, i.e., CAVE system).

Regarding claim 4, O’Dowd discloses wherein the user input system is accessible through one or more user devices of the interactive multimedia structure or is accessible through an application installed on user devices of the one or more users (Fig. 35, illustrates a user to interactively play the baseball).

Regarding claim 5, O’Dowd discloses wherein the interactive multimedia structure is connected, via a network, with one or more other interactive multimedia structures (Fig. 32, para. 101).

Regarding claim 6, O’Dowd discloses wherein the one or more other interactive multimedia structures are: located within a same interactive housing structure as the interactive multimedia structure, located in one or more interactive housing structures that different from that of the interactive multimedia structure, located at a same location as the interactive multimedia structure, or located across one or more different locations from the interactive multimedia structure (Fig. 32, para. 99-101, i.e., the desktop or mobile device is connected to the CAVE system).

Regarding claim 7, O’Dowd discloses wherein the one or more users interactions cause one or more modifications in one or more immersive environments of the one or more other interactive multimedia structures (para. 99-101).

Regarding claim 9, O’Dowd discloses wherein the multimedia output system configures the immersive environment based on profiles of the one or more users (para. 115-116).

Regarding claim 10, O’Dowd discloses wherein the multimedia output system streams a multimedia feed of the immersive environment and/or the interactions to one or more displays (para. 101, Fig. 32, Fig. 35-36).

Regarding claim 11, O’Dowd discloses wherein the immersive environment further comprises avatars of the one or more users (para. 42).

Regarding claim 12, O’Dowd discloses wherein the tracking system comprises one or more light distance and ranging devices or one or more motion capture devices (para. 126).

Regarding claim 13, O’Dowd discloses wherein the tracking is performed based on a color of the one or more user input devices, a reflectivity of the one or more user input devices, a size of the one or more user input devices, or a shape of the one or more user input devices (para. 126, i.e., the bat radius).

Regarding claim 14, O’Dowd discloses wherein the immersive environment further comprises one or more virtual representations of the one or more user input devices (Fig. 35).

Regarding claim 15, O’Dowd discloses wherein the multimedia output system outputs the one or more two-dimensional images on the floor surface (Fig. 35).

Regarding claim 25, O’Dowd discloses a device, comprising:
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (Fig. 5, Fig. 32, Fig. 35, para. 82), cause the device at least to:
receive interaction information, wherein the interaction information is related to an interaction of one or more users with one or more user input devices within a structure that provides an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements (Fig. 5, para. 82, Fig. 32, para. 100-101),
wherein the immersive environment is displayed on a majority of a plurality of physical wall surfaces of the structure to create the immersive environment (Fig. 5, Fig. 32, an immersive environment is generated in a CAVE system, para. 82);
process the interaction information using a machine learning model to identify one or more characteristics of the interaction information; determine, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information (Fig. 35, Fig. 41-43, para. 120-121, para. 100-101, para. 113, when the change in user/pitcher eye’s position data is tracked, identify and processed in the algorithm, based on the flowchart algorithm, the video plane is constantly updated and adjusted and displayed in the output media system as illustrated in Fig. 35, Fig. 41-43, the user’s interaction data are tracking and automatically updated in the system to create the immersive sporting [baseball] environment for the user); 
and wherein the machine learning model is trained based on past characteristics of the interaction information (the user…focus on practicing against a specific opposing pitcher by loading previous real life of game data of such pitcher (para. 113; para. 115), as such, O’Dowd used the past game data of a pitcher [update past game data in the database equates that the gaming system is trained based on past characteristics] in the database are loaded in immersive learning gaming system [para. 100] to create near real interactive game environment for a user to practice (para. 120-122));
and output the determined one or more modifications to a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces (the video plane is constantly updated and adjusted and displayed in the output media system as illustrated in Fig. 35, Fig. 41-43, para. 120-121).

Regarding claim 26, O’Dowd discloses wherein the one or more characteristics comprise a location of the interaction relative to the immersive environment, a speed of the interaction, an accuracy of the interaction, or success or failure of the interaction (para. 82, para. 100, Fig. 5, Fig. 35).

Regarding claim 27, O’Dowd discloses wherein the one or more modifications are related to a size of the one or more virtual objects, a speed of the one or more virtual objects, a location of the one or more virtual objects, or a quantity of the one or more objects (Fig. 5, Fig. 35, i.e., virtual user object).

Regarding claim 28, O’Dowd discloses wherein the multimedia output system outputs the immersive environment (Fig. 5, Fig. 25).

Regarding claim 29, O’Dowd discloses wherein the interaction information is gathered by a tracking system associated with the structure (para. 100).

Regarding claim 30, O’Dowd discloses wherein the structure is connected, via a network, with one or more other structures in a same location as the structure or one or more other locations different from the structure (Fig. 32, para. 99-101, i.e., the desktop or mobile device is connected to the CAVE system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dowd in view of Roger et al. (US 2020/0327531 A1, hereinafter refers as Roger).

Regarding claim 16, O’Dowd discloses an interactive housing structure, comprising:
at least one interactive multimedia structure (Fig. 5, a CAVE system), wherein each interactive multimedia structure comprises:
a floor surface, a plurality of physical wall surfaces (Fig. 5, Fig. 35),
a multimedia output system, wherein the multimedia output system comprises the plurality of physical wall surfaces (Fig. 5, Fig. 35),
one or more user input devices, and a tracking system (para. 82, para. 100-101, user’s movement being tracked), wherein the multimedia output system and the tracking system perform at least the following: output, by the multimedia output system, one or more two-dimensional images on a majority of the plurality of physical wall surfaces to create an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements (Fig. 5, Fig. 25, para. 82, para. 106);
track, by the tracking system, the one or more users interaction with the one or more user input devices within the interactive [[media]]multimedia structure (para. 101,para. 106, the user’s pitching or batting is being tracked in the CAVE system); and
modify, by the multimedia output system, output of the one or more virtual objects based on the interaction (para. 102, para. 106-107);
a plurality of user services located within the interactive housing structure (Fig. 5, Fig. 35); and
one or more sensors positioned within the interactive housing structure configured to: receive instructions from a mobile device (Fig. 6, Fig. 5, el. 522);
wherein the interactive multimedia structure is associated with one or more computing devices that perform at least the following: receive interaction information, wherein the interaction information is related to the one or more users interaction (para. 100, para. 120-121, to receive user’s interaction data such as the changes in Eye’s positon data); 
processing the interaction information using a machine learning model to identify one or more characteristics of the interaction information; determining, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information; and wherein the machine learning model is trained based on past characteristics of the interaction information (the user…focus on practicing against a specific opposing pitcher by loading previous real life of game data of such pitcher (para. 113; para. 115), as such, O’Dowd used the past game data of a pitcher [update past game data in the database equates that the gaming system is trained based on past characteristics] in the database are loaded in immersive learning gaming system [para. 100] to create near real interactive game environment for a user to practice (para. 120-122)); and outputting the determined one or more modifications to the multimedia output system (Fig. 35, Fig. 41-43, when the change in user/pitcher eye’s position data is tracked, identify and processed in the algorithm, based on the flowchart algorithm, the video plane is constantly updated and adjusted and displayed in the output media system as illustrated in Fig. 35, Fig. 41-43).
O’Dowd does not explicitly disclose one or more sensors positioned within the interactive housing structure configured to:  receive instructions from a plurality of mobile devices sending requests to the one or more of the plurality of user services or the at least one interactive multimedia structure, and provide a response associated with the received instructions from the plurality of mobile devices;
Roger teaches one or more sensors positioned within the interactive housing structure configured to:  receive instructions from a plurality of mobile devices sending requests to the one or more of the plurality of user services or the at least one interactive multimedia structure, and provide a response associated with the received instructions from the plurality of mobile devices (Fig. 7, para. 71, a mobile device to order food service by the user to be received by server, and server to notify users the location to pick up the food);
It would be obvious for one of ordinary skill in the arts before the invention to modify O’Dowd to include Roger in order to increase the sale revenue by allowing the system to sell additional service.
Regarding claim 17, O’Dowd in view of Roger discloses wherein the plurality of user services comprise a retail service, a food service, an experience customization service, or a profile retrieval service (Roger, para. 71

Regarding claim 18, O’Dowd in view of Roger discloses wherein the at least one interactive multimedia structure further comprises a scoring system that is associated with computing one or more metrics based on tracking the one or more users interaction with the one or more input devices (para. 94-95, para. 100, the scoring system), wherein the one or more metrics comprise a reward, a penalty, a skill level, a success or failure rate, or a biometric (O’Dowd para. 100).

Regarding claim 19, the instant claim is met by O’Dowd rejection section of claim 3.
Regarding claim 20, the instant claim is met by O’Dowd rejection section of claim 4.
Regarding claim 21, the instant claim is met by O’Dowd rejection section of claim 7.
Regarding claim 23, the instant claim is met by O’Dowd rejection section of claim 9.
Regarding claim 24, the instant claim is met by O’Dowd rejection section of claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425